Exhibit 10.3

 

BILL OF SALE

 

THIS BILL OF SALE (this “Bill of Sale”) is made, effective as of February 14,
2018, by InterCloud Systems, Inc., a Delaware corporation (“Seller”) to Spectrum
Global Solutions, Inc., a Nevada corporation (“Buyer”).

 

W I T N E S S E T H:

 

WHEREAS, Seller and Buyer are parties to that certain Asset Purchase Agreement,
dated as of April I, 2017 (the “Asset Purchase Agreement”);

 

WHEREAS, Section 2.6 of the Asset Purchase Agreement provides for the sale,
transfer, conveyance and delivery to Buyer of the remaining 19.9% of the Assets
not already purchased by Buyer (the “Remaining Assets”), and in consideration
thereof, notwithstanding anything set forth in the Asset Purchase Agreement, in
particular Section 2.6 thereof, Buyer agrees to issue Seller the common stock
purchase warrant included herein as Exhibit A as full and final consideration
for the Remaining Assets, and Seller accepts such consideration; and

 

WHEREAS, Seller and Buyer desire to carry out the intent and purpose of the
Asset Purchase Agreement by Seller’ s execution and delivery to Buyer of this
Bill of Sale, evidencing the transfer to and vesting in Buyer of all of Seller’s
right, title and interest in and to the Remaining Assets, in addition to such
other instruments as Buyer shall have otherwise received or may hereafter
reasonably request in accordance with the Asset Purchase Agreement.

 

NOW, THEREFORE, in consideration of the promises and other valuable
consideration paid by Buyer to Seller at or before the execution and delivery
hereof, the receipt and sufficiency of which are hereby acknowledged by Seller,
Seller hereby agrees as follows:

 

Section 1. Conveyance. Effective as of the date hereof, Seller hereby conveys,
grants, bargains, sells, transfers, sets over, and assigns to Buyer and its
successors and assigns forever all of Seller’s right, title and interest in and
to the Remaining Assets, subject to the terms of the Asset Purchase Agreement.

 

Section 2. Further Assurances. Seller and Buyer each shall execute such
documents and other papers and take, or cause to be taken, such further action
as may be reasonably required to carry out the provisions hereof and to
consummate and make effective the transactions contemplated hereby.

 

Section 3. Buyer’s Benefit. Nothing in this instrument, express or implied, is
intended or shall be construed to confer upon, or give to, any person, firm or
corporation other than Buyer and its successors and assigns any remedy or claim
under or by reason of this instrument or any terms, covenants or conditions
hereof, and all the terms, covenants and conditions, promises and agreements in
this instrument contained shall be for the sole and exclusive benefit of Buyer
and its successors and assigns.

 



 

 

 

Section 4. Terms of the Asset Purchase Agreement. The terms of the Asset
Purchase Agreement, including, but not limited to, Seller’s representations,
warranties, covenants, agreements and indemnities relating to the Assets, and
limitations thereto, are incorporated herein by this reference. The parties
acknowledge and agree that nothing herein, express or implied, shall be deemed
to supersede, modify, limit or expand any of the provisions of the Asset
Purchase Agreement. In the event of any conflict or inconsistency between the
terms of the Asset Purchase Agreement and the terms hereof, the terms of the
Asset Purchase Agreement shall govern.

 

Section 5. Effectiveness. This instrument is executed by and shall be binding
upon Seller, for the uses and purposes set forth and referred to, effective
immediately upon its delivery to Buyer. Facsimile and other electronically
scanned (e.g., PDF) signature of Seller shall be binding.

 

Section 6. Definitions. Capitalized terms used herein and not otherwise defined
herein shall have the respective meanings set forth in the Asset Purchase
Agreement.

 

Section 7. Governing Law. The validity, interpretation and performance of this
Bill of Sale shall be governed and construed in accordance with the internal
laws of the State of New York.

 

[remainder of page intentionally left blank; signature page follows]

 

 2 

 

 

IN WITNESS WHEREOF, Seller has caused this Bill of Sale to be signed by its duly
authorized officer as of this 14th day of February, 2018.

 

  INTERCLOUD SYSTEMS, INC.           By: /s/ Daniel Sullivan     Name: Daniel
Sullivan     Title: Chief Accounting Officer           SPECTRUM GLOBAL
SOLUTIONS, INC.       By:  /s/ Roger M. Ponder     Name:  Roger M. Ponder    
Title: Chief Executive Officer

 

 

3



 

